Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 - 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the recitation “according to a predefined scale” is confusing because the ”predefined scale” is not described in the specification and “scale” has several definitions, including  as “an instrument or machine for weighing” or “a relative level or degree”.  For purposes of examination, Examiner has interpreted “a predetermined scale is estimated to cause stress”, as recited in lines 5 - 6, as the stress applied to the pipeline is proportional to the weight of the water located above the pipeline, as best understood.  In other words, the stress applied to the pipeline increases with an increase in water depth.  Claim 27 contains a similar error (see claim 27, lines 20 -21).
Regarding claim 17, the limitation “wherein the curved section is concordant with a curvature assumed by the pipeline”, as recited in line 13 is confusing because it is unclear whether the aforementioned limitation is to be interpreted as “the curved section has the same radius of curvature as the curvature assumed by the pipeline”, “the curved section is harmonious with a curvature assumed by the pipeline”, or if Applicant intends for the aforementioned limitation to have a different interpretation. For purposes of examination “wherein the curved section is concordant with a curvature assumed by the pipeline” has been interpreted as “wherein the curved section is harmonious with a curvature assumed by the pipeline”, as best understood by Examiner, and, therefore, the curvature assumed by the pipeline is not required to be identical to the curvature of the curved section. Claim 27 contains a similar error (see claim 27, lines 18 - 19).  
Regarding claim 17, it is unclear whether the phrase “by a bending machine” as recited in line 12 and “by the bending machine” as recited in line 16 is to be interpreted as “through the use of a bending machine”, “near a bending machine”, or something similar.  Claims 20 and 22 - 24 contain similar errors.  For purposes of examination, “by a bending machine” has been interpreted as “near a bending machine”, as best understood by Examiner.
Allowable Subject Matter
Claims 17 - 32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 17 - 32 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/1/2022